DETAILED ACTION
The amendment filed on October 13, 2022 has been entered.
Claims 1-17 are pending, and claims 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardesty (8,919,426) in view of Davenport (1,622,376) and Zdneke et al. (5,060,722).
Hardesty (annotated Figure 7, next page) discloses a heat dissipation structure comprising: 
a heat conductive plate (formed by a pair of plates, only one shown for clarity) for thermally contacting the at least one heat source; and 
a sealed channel arrangement located on the heat conductive plate, the channel arrangement comprising a first channel portion (right side) and a second channel portion (left side), the first channel portion connected to the second channel portion so that the channel arrangement forms a closed loop, 




    PNG
    media_image1.png
    788
    752
    media_image1.png
    Greyscale


wherein the heat conductive plate has a heat absorbing edge 730 and a condensing edge 740 opposite to each other, the first channel portion comprises a plurality of first linear channels and a plurality of first curved channels, two opposite 3Preliminary Amendment filed December 4, 2020ends of each of the plurality of first curved channels are respectively connected to two of the plurality of first linear channels, the plurality of first curved channels and the plurality of first linear channels are arranged along the heat absorbing edge 730, the second channel portion comprises a plurality of second linear channels and a plurality of second curved channels and a returning channel, two opposite ends of each of the plurality of second curved channels are respectively connected to two of the plurality of second linear channels, the second curved channels and the second linear channels are arranged along the heat absorbing edge 730, the returning channel is closer to the condensing edge 740 than the plurality of first linear channels and the plurality of second linear channels, and two opposite ends of the returning channel are respectively connected to one of the plurality of first linear channels and one of the plurality of second linear channels that are respectively located at two opposite sides of the heat conductive plate;  
but does not disclose the first channel portion being a wider channel portion and the second channel portion being a narrower channel portion, nor
	the plurality of first linear channels and the plurality of second linear channels being inclined.
Davenport (Figures 1-2) discloses a heat dissipation structure A comprising: 
a heat conductive plate (3, 4) for thermally contacting the at least one heat source; and 
a channel arrangement located on the heat conductive plate (3, 4), the channel arrangement comprising a wider channel portion b and a narrower channel portion c, the wider channel portion b connected to the narrower channel portion c, 
wherein the wider channel portion b is wider than the narrower channel portion c for the purpose of facilitating vaporization.
Zdneke et al. (Figure 2) discloses a heat dissipation structure 24 comprising: 
a heat conductive plate 24 for thermally contacting the at least one heat source; and 
a channel arrangement 38 located on the heat conductive plate 24, the channel arrangement 28 comprising a channel portion having a plurality of first linear channels (76, 78, 80, 82) inclined with respect to side edge 48 and a plurality of first curved channels (92, 104, 110, 114), two opposite3Preliminary Amendment filed December 4, 2020 ends of each of the plurality of first curved channels (92, 104, 110, 114) are respectively connected to two of the plurality of first inclined linear channels  (76, 78, 80, 82) for the purpose of increasing the channel length for heat transfer.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Hardesty a wider channel portion and a narrower channel portion for the purpose of facilitating vaporization as recognized by Davenport, and employ in Hardesty the channel portions having a plurality of first linear channels inclined with respect to a side edge and a plurality of first curved channels for the purpose of increasing the channel length for heat transfer as recognized by Zdneke et al..
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “adapted to accommodate a fluid and thermally contact at least one heat source” in the preamble does not positively recite a structure.
The recitation “adapted to accommodate the fluid, such that the fluid absorbs heat generated by the at least one heat source through the heat conductive plate so as to at least partially change phase of the fluid” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).  As previously stated, the “fluid” and “heat source” are no positively recited.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty (8,919,426) in view of Davenport (1,622,376) and Zdneke et al. (5,060,722) as applied to claim(s) 8 above, and further in view of Chou et al. (10,260,819).
The combined teachings of Hardesty, Davenport and Zdneke et al. lack a part of the plurality of first curved channels near the returning channel and a part of the plurality of second curved channels near the returning channel are connected to the returning channel.  
Chou et al. (annotated Figure 1, below) discloses a heat dissipation structure 130 comprising: 
a heat conductive plate (roll bonded plates) for thermally contacting the at least one heat source; and 
a sealed channel arrangement located on the heat conductive plate, the channel arrangement forming a closed loop with a channel portion having a plurality of inclined channels, a plurality of curved channels and a returning channel 140A, two opposite ends of each of the plurality of curved channels are respectively connected to two of the plurality of inclined channels, and two opposite ends of the returning channel 140A are respectively connected to the plurality of inclined channels,


    PNG
    media_image2.png
    524
    850
    media_image2.png
    Greyscale

wherein a part of the plurality of curved channels near the returning channel 140A are connected to the returning channel 140A via connecting channels (discussed in claim 11 below) for the purpose of improving fluid transport of the vaporized fluid.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Hardesty, Davenport and Zdneke et al. a part of the plurality of curved channels near the returning channel are connected to the returning channel for the purpose of improving fluid transport of the vaporized fluid as recognized by Chou et al..
Regarding claim 11, Figure 1 (annotated, page 6) of Chou et al. discloses a plurality of connecting channels, two opposite ends of each of the plurality of connecting channels are respectively connected to one of the plurality of curved channels near the returning channel 140A and the returning channel 140A.	

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The objection to claim 8 is withdrawn in light of the claim amendment.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are  withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
Counsel’s remarks are incommensurate in scope with the claims.  The instant invention does not positively recite a fluid within the heat dissipation structure, nor a heat source.  In fact, the instant invention is incapable or transferring heat without the aforementioned missing structural limitations.  
Counsel does not traverse the fact the Zdneke et al. (Figure 2) teaches the channel portions having a plurality of first linear channels inclined with respect to a side edge and a plurality of first curved channels for the purpose of increasing the channel length for heat transfer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763